Citation Nr: 1740775	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1973 to August 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Winston-Salem, North Carolina, Regional Office (RO). 

In January 2017, the Board remanded the appeal to the RO to clarify whether the Veteran wanted a Board hearing and, if so, to schedule the hearing. On March 20, 2017, VA received a statement from the Veteran that he wished to have a Board videoconference hearing. On March 30, 2017, VA received a statement from the Veteran that he did not wish to be scheduled for a Board hearing. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has PTSD caused by a confirmed in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

In its January 2014 rating decision, the RO conceded that the Veteran experienced an in-service stressor when he saw his friend and fellow servicemember accidentally shot and killed during basic training.

In January 2013, the Veteran underwent a VA PTSD assessment by a VA psychologist. He was diagnosed with chronic PTSD which the psychologist stated was caused by his confirmed in-service stressor. In a July 2014 statement, the Veteran's private psychiatrist also stated that he had chronic PTSD resulting from the same in-service stressor. In an April 2015 disability benefits questionnaire completed by the Veteran's private psychiatrist, he reiterated the diagnosis of PTSD. Private and VA treatment records indicate on-going treatment for PTSD.

The Veteran had been provided a VA PTSD examination in December 2013 in which the examiner concluded that the Veteran did not meet the criteria for PTSD and concluded, instead, that he was malingering. The examiner did not attempt to reconcile his conclusion with the January 2013 VA PTSD assessment and diagnosis. Therefore, the December 2013 VA medical opinion is inadequate and of no probative value.
 
As the Veteran experienced an in-service stressor and a VA psychologist and a private psychiatrist have diagnosed him with PTSD resulting from this confirmed stressor, service connection is warranted and the claim is granted. 



ORDER

Service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


